Citation Nr: 1623594	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-08 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a neck condition.

3.  Entitlement to service connection for residuals of a shoulder condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision of the Baltimore, Maryland Regional Office (RO). 

In December 2015, the Veteran underwent a video hearing with the undersigned Veterans Law Judge (VLJ). 

The issues of entitlement to service connection for residuals of a neck condition and residuals of a shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently demonstrated headache condition is shown as likely as not to be due to an incident in service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his currently demonstrated headache condition is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to service connection for residuals of an injury incurred in service which resulted in his current headache condition.  For the following reasons, the Board finds service connection should be granted. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the facts reveals the following pertinent information:

The Veteran was attacked in service in 1968.  Following the attack, the Veteran was sent to the hospital, via ambulance, where he was treated for dizziness, pain in the back of his neck and trapezoids muscles, and headaches.  The Veteran's service medical records confirm this treatment, and the Veteran's wife testified to the occurrence of this incident at the hearing. 

The Veteran stated that since the December 1968 incident he has suffered from headaches; the Veteran's medical records confirm this assertion.  On March 2002, December 2009, August 2014, and January 2015, he complained of headaches.

On March 2011, he underwent a Compensation and Pension (C&P) examination in which he was diagnosed with a headache condition.  The examiner, however, determined the headache condition was not related to the incident in service, as there was no nexus indicated in the Veteran's service treatment records, nor were there any "complaints that are medically close to Veteran [sic] symptomology."

Applying the law to the facts of the case, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's current headache condition is related to his time in service.

To begin with, the Board finds credible the Veteran's complaints of headaches since the December 1968 incident credible, including as found through his both his and his wife's testimony.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  Although there is some indication in the record that the Veteran denied headaches during some of his service physicals, the Board finds that the relative weight of the evidence is in equipoise as to the continuity of the headaches.  

To reiterate, establishing service connection generally requires competent evidence of a current disability; in-service incurrence, and a causal relationship between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  In this situation, the Veteran's medical treatment records confirm that he suffers from headaches; the Veteran's service treatment records confirm his in-service incident.  Moreover, suffering from chronic headaches is within the competence of a lay person.  Here, the Veteran claims a connection and continuity between his in-service headaches and his current headaches, and the evidence for and against the claim is in relative balance.  Thus, as the evidence is at least in equipoise, the benefit of the doubt is implicated and the Veteran is entitled to service connection for a headache condition.

In resolving all reasonable doubt in the Veteran's favor, service connection for headaches is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for headaches is granted. 


REMAND

The Veteran contends that he is entitled to service connection for a neck and shoulder condition, due to the in-service December 1968 condition.  For the following reasons, the Board finds a remand is necessary. 

In March 2011, the Veteran underwent a C&P examination for both conditions in which the examiner determined neither condition was related to service.  He opined there was no nexus indicated in the Veteran's service treatment records, nor were there any "complaints that are medically close to Veteran [sic] symptomology."  

The Board finds that the VA examination and opinion discussed above is inadequate, and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's residuals of a neck injury. 

The examiner should determine whether it is as likely as not (50 percent probability or greater) that the Veteran's residuals of a neck injury began in or is related to the Veteran's time in service.

In making this determination, the examiner should particularly consider the Veteran's lay statements and the December 1968 incident which the Veteran believes precipitated his current condition. 

2. Schedule the Veteran for an examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's residuals of a shoulder injury. 

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's residuals of a shoulder injury began in or is related to the Veteran's time in service.

In making this determination, the examiner should particularly consider the Veteran's lay statements and the December 1968 incident which the Veteran believes precipitated his current condition.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


